Citation Nr: 0739128	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  03-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 50 percent for dysthymic 
disorder secondary to irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted a 30 percent evaluation for 
dysthymic disorder secondary to IBS, effective from the date 
that the veteran's claim was received.  A subsequent rating 
decision in June 2005 increased the evaluation to 50 percent, 
also from the date of the claim.

In October 2006, the Board remanded the case for the issuance 
of a supplemental statement of the case.  The case is again 
before the Board.


FINDING OF FACT

During the appeals period the veteran's dysthymic disorder 
has resulted in impairment no greater than occupational and 
social impairment with reduced reliability and productivity; 
occupational and social impairment with deficiencies in most 
areas due to symptoms such as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
disturbances, or other symptoms of like gravity is not shown. 


CONCLUSION OF LAW

A rating in excess of 50 percent for dysthymic disorder 
secondary to IBS is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 
9433 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  An initial letter was 
provided in March 2002, prior to the decision on appeal, and 
subsequent letters were provided in May 2006 and January 
2007.  While he did not receive complete notice prior to the 
initial rating decision, the May 2006 and January 2007 
letters provided certain essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  These letters explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria; an August 2007 supplemental SOC readjudicated the 
matter after complete notice was given.  The veteran has had 
ample opportunity to respond/ supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.

The veteran's pertinent VA treatment records have been 
secured.  The RO arranged for VA examinations in June 2002 
and December 2004.  He has not identified any evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

II.  Factual Background

Service connection for functional gastrointestinal disease 
was granted in a January 1970 rating decision, and a 10 
percent rating was assigned from August 1969.  The veteran 
filed his current claim for increase in February 2002.  The 
July 2002 rating decision on appeal increased the rating to 
30 percent, recharacterizing the service connected disability 
as dysthymic disorder secondary to IBS.  The 30 percent 
rating was made effective from February 2002, the date that 
the veteran's claim for increase was received.  A subsequent 
rating decision in June 2005 increased the rating to 50 
percent, also from the date of the claim.

On a June 2002 VA examination, the veteran reported that he 
lived with his wife and had last worked for the Census in 
2000.  On examination, he was oriented to place and purpose.  
There was no indication of psychosis or delusional disorder; 
his affect was moderately congruent to cognitions, and his 
dominant mood was mild to moderately anxious.  The examiner 
described symptoms of a personality disorder, not otherwise 
specified, including ambivalence and difficulty with self-
esteem.  The diagnoses were dysthymic disorder, secondary to 
IBS; and personality disorder, not otherwise specified.  The 
examiner sated that the overall impact of the veteran's 
present psychological distress would have some impact on his 
employability, but would by no means preclude it.  His Global 
Assessment of Functioning (GAF) score was noted as 61 to 65.

A clinical neuropsychological evaluation in September 2004, 
conducted in association with a vocational training program, 
noted that the veteran would be attending university in the 
Fall quarter, pursuing a psychology curriculum.  He described 
himself as contentedly married, with a good relationship with 
his three adult children.  He also spent time with member or 
his treatment group, served on several community boards, and 
enjoyed playing horseshoes, gardening, and watching his 
grandchildren.  Testing showed no apparent memory or 
concentration impairments.  His personality and psychological 
variables "need not preclude him from working in the mental 
health field, but he will need to be particularly cautious 
regarding the overlap between his issues and those of his 
clients."  

On VA examination in December 2004, the veteran was noted to 
be enrolled in the Master's program in psychology, with hopes 
to become a counseling psychologist.  He reported symptoms of 
depression, with a diminishment of his energy level and 
lessening of self-esteem.  He denied any suicidal ideation 
now or in the past.  The veteran enjoyed getting together 
with his family on holidays.  On examination, he was 
described as causally dressed, with short hair, tense, 
watchful, inarticulate, serious, and somber.  His thought 
processes were basically goal-directed, but he was terribly 
anxious, leading to a certain diffuseness to how he presented 
information.  He was fully oriented to time, place, person, 
and situation.  There was no evidence of hallucinations or 
delusions.  The examiner noted some obsessional features 
associated with his generalized anxiety disorder and 
dysthymic disorder.  His memory was satisfactory.  The 
examiner described a moderate to moderately severe adverse 
impact occupationally due to chronic problems with anxiety 
and dysphoria.  "Hopefully, he will be able to succeed in 
his educational endeavors with becoming a counseling 
psychologist."  The diagnoses were dysthymic disorder, 
secondary to IBS; and generalized anxiety disorder; no 
personality disorder was found.  His GAF score was noted as 
52-55.  

VA outpatient treatment records dated from January to May 
2006 noted the veteran continued with his school program.  He 
was described as feeling a lack of accomplishment despite 
maintaining a 3.8 grade point average.  His thought 
processes, perception, cognition, judgment, and insight were 
all within normal limits.  there was no suicidal or homicidal 
ideation, and his thoughts were future-oriented.

III.  Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The veteran's dysthymic disorder secondary to IBS is rated 
under the general formula for rating mental disorders, which 
provides a 100 percent rating where there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

The current 50 percent rating contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9433.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation on the basis of social impairment.  38 C.F.R. § 
4.126(b).  

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  A GAF of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.

On close review of the record, the Board finds no indication 
that symptoms of the veteran's dysthymic disorder are of (or 
approximate) such nature and gravity as to warrant a 70 
percent rating.  The veteran is successful in his graduate 
school work and maintains good relationships with his wife, 
children, and grandchildren.  He has been shown to enjoy 
activities and be involved with community organizations.  He 
has no suicidal ideation.  He does not exhibit impaired 
impulse control, spatial disorientation; neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, or inability to establish and maintain 
effective relationships.  While the December 2004 examiner 
noted "some obsessional features," the record does not 
demonstrate obsessional rituals which interfere with routine 
activities.  No other symptoms of a nature and gravity 
commensurate with the criteria for a 70 percent rating for 
dysthymic disorder are shown.  In short, the symptoms shown 
do not satisfy, or approximate, the criteria for the next 
higher, 70 percent rating. 

A close review of the record does not reveal any distinct 
period during which a higher schedular rating for dysthymic 
disorder secondary to IBS was warranted.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  As 
explained above, there is no objective evidence in the record 
of 'marked' interference with employment or frequent 
hospitalizations due to dysthymic disorder, or other factors 
of like gravity which would suggest that referral for 
extraschedular consideration is indicated.


ORDER

A rating in excess of 50 percent for dysthymic disorder 
secondary to IBS is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


